               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
______________________________________________________________

TIMOTHY STEELE PONDEL, o/b/o    )
TIMOTHY TODD PONDEL,            )
                                )
     Plaintiff,                 )
                                )
v.                              )         No. 19-1078-TMP
                                )
ANDREW M. SAUL,                 )
COMMISSIONER OF SOCIAL          )
SECURITY,                       )
                                )
     Defendant.                 )
 ______________________________________________________________

    ORDER VACATING THE COMMISSIONER’S DECISION AND REMANDING
          CASE UNDER SENTENCE SIX OF 42 U.S.C. § 405(g)
 ______________________________________________________________

     Before the court is plaintiff Timothy Steele Pondel’s appeal

on behalf of his late father, Timothy Todd Pondel, from a final

decision of the Commissioner of Social Security (“Commissioner”)

denying Timothy Todd Pondel’s application for disability insurance

benefits under Title II of the Social Security Act (“the Act”), 42

U.S.C. §§ 401-434. The parties have consented to the jurisdiction

of the United States magistrate judge under 28 U.S.C. § 636(c).

(ECF No. 10.) For the reasons below, the decision is vacated and

remanded for consideration of new material evidence.

                      I.   FINDINGS OF FACT

     On July 20, 2015, Timothy Todd Pondel applied for disability

insurance benefits under Title II of the Act. (R. 437.) Pondel

alleged disability beginning on January 1, 2015, due to anxiety,
degenerative disc disease, osteoporosis, back pain, arthritis,

gout,   a   separated    collar     bone,   blood     poisoning,   high   blood

pressure,    and   a    thyroid     condition.      (R.    297-298.)   Pondel’s

application was denied initially and upon reconsideration by the

Social Security Administration (“SSA”). (R. 309; 328; 330.) At

Pondel’s request, a hearing was held before an Administrative Law

Judge (“ALJ”) on February 20, 2018. (R. 261.)

     After considering the record and the testimony given at the

hearing, the ALJ used the five-step analysis to conclude that

Pondel was not disabled from January 1, 2015 through the date of

his decision. (R. 196-208.) At the first step, the ALJ found that

Pondel had not “engaged in substantial gainful activity since

December 7, 2011, the alleged onset date.” (R. 198.) At the second

step, the ALJ concluded that Pondel suffers from the following

severe impairments: degenerative disc disease of the cervical and

thoracic    spine,      traumatic     arthritis       of    the    left   hand,

osteoarthritis of the bilateral knees, right elbow epicondylitis,

hypertension, asthma, degenerative joint disease of the right

shoulder,    obesity,    generalized        anxiety    disorder,    and   panic

disorder. (R. 199.) At the third step, the ALJ concluded that

Pondel’s impairments do not meet or medically equal, either alone

or in the aggregate, one of the impairments listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (R. 199.) Accordingly, the ALJ had

to then determine whether Pondel retained the residual functional

                                      -2-
capacity (“RFC”) to perform past relevant work or could adjust to

other work. The ALJ found that:

      [Pondel] can perform a range of work that is limited to:
      lifting and/or carrying up to 25 pounds occasionally, and
      up to 20 pounds frequently; standing or walking up to or
      about 6 hours and sitting up to or about 6 hours in an 8-
      hour workdays with normal breaks; frequent pulling or
      pushing with the bilateral upper extremities; frequent
      climbing of stairs or ramps; stooping, kneeling, or
      crouching; no climbing ladders, ropes, or scaffolds;
      occasional pull [sic]; occasional overhead reaching
      (bilateral upper extremities); frequent handling and
      fingering with the hands (bilateral); occasional exposure
      to pulmonary irritants such as dust, fumes, odors, gasses
      or poor ventilation; occasional exposure to workplace
      hazards like unprotected heights or dangerous moving
      machinery. [Pondel] can understand, remember or apply
      simple    and   detailed     directions;   can    maintain
      concentration[,] persistence and pace for simple and
      detailed tasks; can have occasional interaction with the
      general   public,    coworkers   and  supervisors   on   a
      superficial bass [sic]; and can adapt to infrequent
      workplace changes. 1

(R. 202.) The ALJ then found at step four that Pondel was unable to

perform any of his past relevant work. (R. 206.) However, at step

five the ALJ found that considering Pondel’s age, education, work

experience, and RFC, there were jobs that exist in significant

numbers in the national economy that Pondel could perform. (R.

207.) Accordingly, on September 13, 2018, the ALJ issued a decision

denying Pondel’s request for benefits after finding that Pondel was


1It appears likely that the ALJ’s conclusion that Pondel could
engage in work limited to “occasional pull” is a typographical
error, rather than a qualification of the earlier finding Pondel
could engage in work limited to “frequent pulling or pushing with
the bilateral upper extremities[.]”


                                  -3-
not under a disability because he retained the RFC to adjust to

work that exists in significant numbers in the national economy.

(R. 196-208.)

     On August 27, 2018, a little more than two weeks before the

ALJ’s decision, Pondel saw a rheumatologist for the first time, Dr.

Emilio Rodriguez. 2 (R. 215.) Dr. Rodriguez diagnosed Pondel with

moderate-severe rheumatoid arthritis with an onset three years

earlier, changed Pondel’s medication regimen, and scheduled a

follow-up appointment a month later. (R. 215.) Dr. Rodriguez’s

treatment notes for the next visit in September 2018 reassessed

Pondel’s condition as severe and worsening. (R. 187.) Dr. Rodriguez

observed that Pondel was suffering constitutional symptoms due to

his rheumatoid arthritis, including fatigue, chills, fever, “eye

symptoms,” abdominal pain, and a rash. (R. 187-190.) Dr. Rodriguez

ordered a more aggressive course of treatment. (R. 187.) At the

same visit, Dr. Rodriguez completed a form assessing Pondel’s

postural and manipulative limitations, endorsing severe limitations

in almost every category of activity. (R. 183-186.) Dr. Rodriguez’s

treatment   notes   for   the   next    visit   in   October   2018   reassess

Pondel’s rheumatoid arthritis severity as moderate-severe, but note

minimal improvement with pain and swelling. (R. 177.) Pondel was


2There is a reference in Dr. Rodriguez’s treatment notes to an
earlier visit three weeks prior. (R. 215.) However, the parties
agree that this note is inaccurate, and that Pondel’s first visit
with Dr. Rodriguez was on August 27. (ECF Nos. 14 at 16 & 15 at 5.)

                                       -4-
still suffering from constitutional symptoms and Dr. Rodriguez

ordered a yet more aggressive course of treatment. (R. 177-178.) A

few weeks later, Dr. Rodriguez assessed that treatment had reduced

the   severity   of    Pondel’s    symptoms,    and    that    his    rheumatoid

arthritis was now of moderate severity. (R. 169.) However, Dr.

Rodriguez noted Pondel’s white blood cell count was unusually low.

(R. 169.) In January 2019, after testing, Dr. Rodriguez diagnosed

Pondel with Felty’s syndrome. (R. 148.) Felty’s syndrome is a

serious complication       of    rheumatoid    arthritis      characterized      by

“hypersplenism with compromised immune competence[.]” 20 C.F.R.

Part 404 Subpart P App’x 1 § 14.00(A)(6)(e)(iii). In treatment

notes from the January visit, Dr. Rodriguez summarized Pondel’s

condition as having a duration of “many years,” though in the same

visit, he also said Pondel “[h]as new issue with Felty’s syndrome

with low wbc [(white blood cell)] counts and splenomegaly[.]” (R.

144.)   Two   days    later,    Pondel’s    kidneys   failed    and   he   had    a

resulting heart attack. (R. 64.) Pondel was rushed to the emergency

room where he had several more heart attacks and died. (R. 63.)

      In September and November 2018, and twice again in January

2019, Pondel’s attorney petitioned the SSA’s Appeals Council to

remand the case back to the ALJ for reconsideration based on new

material evidence, submitting Pondel’s treatment records as they

became available. (R. 8-192; 220-260; 416-421.) On March 12, 2019,

the SSA’s Appeals Council denied Pondel’s request for review. (R.

                                      -5-
1.) The ALJ’s decision then became the final decision of the

Commissioner.     (R. 1.)

        On May 1, 2019, Pondel filed the instant action. Pondel argues

that:     (1)   new   material    evidence   justifies   remand   to   the

Commissioner, and (2) the ALJ made various errors in weighing the

medical evidence, developing the record, and formulating the RFC.

                            II.   CONCLUSIONS OF LAW

A.   Standard of Review

        Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”     42 U.S.C. § 405(g). Judicial review of the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence is

more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Kirk v. Sec’y of Health & Human

                                     -6-
Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)).

     In   determining    whether   substantial      evidence          exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial    evidence      is    found        to     support   the

Commissioner’s   decision,   however,       the   court    must       affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794 (6th

Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs., 893

F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not try

the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful    activity     by    reason       of        any   medically

                                     -7-
determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                   42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

      An individual shall be determined to be under a
      disability only if his physical or mental impairment or
      impairments are of such severity that he is not only
      unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any
      other kind of substantial gainful work which exists in
      the national economy, regardless of whether such work
      exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether
      he would be hired if he applied for work. For purposes
      of the preceding sentence (with respect to any
      individual), “work which exists in the national economy”
      means work which exists in significant numbers either in
      the region where such individual lives or in several
      regions of the country.

Under   the   Act,   the   claimant    bears      the   ultimate    burden   of

establishing an entitlement to benefits. Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to

the   Commissioner   to    demonstrate      the   existence   of     available

employment    compatible     with     the    claimant’s     disability       and

background. Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

                                      -8-
     Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social    Security   Regulations.   See   20   C.F.R.   §§   404.1520(d),

404.1525, 404.1526. If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled. On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e). If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id. But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers     in   the    national    economy.    See     20    C.F.R.   §§

404.1520(a)(4)(v),     404.1520(g)(1),    416.960(c)(1)-(2).     Further

review is not necessary if it is determined that an individual is

                                    -9-
not disabled at any point in this sequential analysis.                      20 C.F.R. §

404.1520(a)(4).

C.    New Material Evidence

      Pondel argues the treatment records from Dr. Rodriguez and the

medical records from Pondel’s hospitalization before his death are

new and material evidence.

      A court may remand a case to an ALJ for review of additional

evidence “only upon a showing that there is new evidence which is

material     and    that    there      is    good     cause   for    the    failure     to

incorporate such evidence into the record in a prior proceeding[.]”

42 U.S.C. § 405(g). “‘[E]vidence is new only if it was not in

existence    or     available     to     the       claimant   at    the    time   of   the

administrative proceeding.’” Hollon ex rel. Hollon v. Comm'r of

Soc. Sec., 447 F.3d 477, 483–84 (6th Cir. 2006) (quoting Foster v.

Halter,    279     F.3d    348,   357       (6th    Cir.   2001)).    “[E]vidence       is

‘material’ only if there is ‘a reasonable probability that the

[Commissioner] would have reached a different disposition of the

disability claim if presented with the new evidence.’”                        Deloge v.

Comm'r of Soc. Sec. Admin., 540 F. App’x 517, 519 (6th Cir. 2013)

(quoting Sizemore v. Sec'y of Health & Human Servs., 865 F.2d 709,

711   (6th    Cir.    1988)).       “A      claimant       shows    ‘good    cause’     by

demonstrating a reasonable justification for the failure to acquire

and present the evidence for inclusion in the hearing before the

ALJ.” Foster, 279 F.3d at 357. The burden of showing remand on this

                                            -10-
ground is appropriate is on the claimant. Miller v. Comm'r of Soc.

Sec., 811 F.3d 825, 839 (6th Cir. 2016).

     Most of the records from Dr. Rodriguez are new. The treatment

record of Pondel’s first visit to Dr. Rodriguez is from before the

ALJ’s decision. (R. 215.) However, all of the other medical records

related to Dr. Rodriguez’s treatment were created after the ALJ’s

decision and are thus new. The records of Pondel’s hospitalization

before his death are new for the same reason.

     The medical records are also material. Dr. Rodriguez is an

examining physician opining in his area of specialty. Such an

opinion is presumptively owed greater weight than opinions from

non-examining state agency physicians. See Norris v. Comm’r of Soc.

Sec.,   461   F.   App’x    433,    439   (6th      Cir.    2012);     20   C.F.R.     §

404.1527(c). The ALJ primarily relied on the opinions of non-

examining     state     agency     physicians       in     formulating      the    RFC.

Furthermore, Dr. Rodriguez diagnosed Pondel with two impairments

that had not been diagnosed by an acceptable medical professional

before: seropositive rheumatoid arthritis and Felty’s syndrome. (R.

144.) Felty’s syndrome is a complication of rheumatoid arthritis

characterized      by      “hypersplenism        with        compromised          immune

competence[.]”        20   C.F.R.    Part     404        Subpart   P   App’x       1   §

14.00(A)(6)(e)(iii). These impairments may mean Pondel qualifies

for a listing. Inflammatory arthritis satisfies listing 14.09(B) if

there is sufficient evidence of:

                                       -11-
      Inflammation or deformity in one or more major peripheral
      joints with:

      1. Involvement of two or more organs/body systems with
      one of the organs/body systems involved to at least a
      moderate level of severity; and

      2. At least two of the constitutional symptoms or signs
      (severe fatigue, fever, malaise, or involuntary weight
      loss).

20 C.F.R. Part 404 Subpart P App’x 1 (Listings) § 14.09(B). The

“major peripheral joints” are the hip, knee, shoulder, elbow,

wrist-hand, and ankle-foot. 20 C.F.R. Part 404 Subpart P Appx 1

(Listings) § 1.00(F); see also Dent v. Colvin, No. 13 C 4452, 2014

WL 4435455, at *11 (N.D. Ill. Sept. 5, 2014). Dr. Rodriguez’s

records   show    Pondel’s   rheumatoid     arthritis    affected   Pondel’s

“bilateral shoulder, bilateral elbow, bilateral wrist, bilateral

hand, bilateral mid[-]foot, and bilateral forefoot.” (R. 187.)

There is a reasonable probability an ALJ may conclude Pondel met

the   first   part   of   this   listing.   The    records   also   show   the

involvement of two or more organs/body systems. Felty’s syndrome

inherently involves the spleen (an organ) and the immune system (a

body system). In addition, an ALJ might reasonably conclude that

the hospital records showing Pondel died of a heart attack and

renal   failure   in   January    2019   support    a   finding   that   other

organs/body systems were affected by Pondel’s Felty’s syndrome and

rheumatoid arthritis. There is thus a reasonable probability an ALJ

may conclude Pondel met the second part of this listing. Finally,


                                    -12-
Dr. Rodriguez’s records show Pondel suffered from fatigue, fever,

and chronic pain. (R. 187-188.) There is a reasonable probability

an ALJ may conclude that Pondel met the final part of this listing.

Even if an ALJ concluded otherwise, Dr. Rodriguez’s opinion has a

reasonable probability of significantly affecting an ALJ’s analysis

of Pondel’s subjective symptom severity and RFC.

     The Commissioner argues this evidence is not relevant because

it is from outside of the relevant period. But post-decision

medical evidence is relevant if it is related to the claimant’s

condition at the time the ALJ’s decision was issued. Harvey v.

Comm'r of Soc. Sec., No. 16-3266, 2017 WL 4216585, at *9 (6th Cir.

Mar. 6, 2017). In Harvey, evidence that the claimant had major

surgery on his right knee six months after the ALJ’s decision was

relevant because it tended to show the severity of the claimant’s

ongoing condition. Id. There is a reasonable probability an ALJ

could   conclude   that   the   same   is   true   here   –   that   Pondel’s

rheumatoid arthritis and Felty’s syndrome were part of Pondel’s

ongoing   impairments,    not   a   subsequent     worsening   of    Pondel’s

condition. There is evidence in the supplemented record for that.

As early as 2014, radiology imaging showed Pondel’s spleen was

enlarged. (R. 938.) A nurse practitioner treating Pondel diagnosed

him with rheumatoid arthritis in 2017. (R. 1139.) Dr. Rodriguez

said that onset of Pondel’s rheumatoid arthritis was gradual and

the duration of his illness had been for “many years.” (R. 144;

                                    -13-
187.) Furthermore, the fact Pondel’s condition was as severe as it

was weeks or months after the ALJ’s decision supports a common-

sense inference that Pondel may have had disabling impairments at

the time of the decision. Pondel has thus demonstrated materiality.

     This leaves the good cause requirement. Pondel argues that the

good cause requirement is satisfied because he and his treating

medical professionals diligently attempted to obtain treatment from

a rheumatologist for years, but were thwarted by insurance issues.

The record supports Pondel’s claim and reflects repeated efforts by

Pondel’s treating nurse practitioner to get Pondel a referral to a

rheumatologist. (R. 899, 919, 926, 929, 1124, 1139.) Pondel has

thus satisfied the good cause requirement, and shown this case

should be remanded for consideration of new material evidence.

D.   Pondel’s Other Arguments

     When an ALJ commits legal error or makes a decision that is

not supported by substantial evidence, a court may order remand

under sentence four of 42 U.S.C. § 405(g). In contrast, a decision

to remand based on a showing of new and material evidence is based

on sentence six of § 405(g). See generally Faucher v. Sec'y of

Health & Human Servs., 17 F.3d 171, 175 (6th Cir. 1994). This

distinction matters because a court cannot direct an award of

benefits in a sentence six remand, but can in a sentence four

remand. Gates v. Comm'r of Soc. Sec., No. 15-14087, 2017 WL 405934,

at *1 (E.D. Mich. Jan. 31, 2017). The scope of a court’s review

                                -14-
when deciding whether remand is appropriate under sentence four is

limited to the evidence properly before the ALJ at the time of his

or her decision. Curler v. Comm'r of Soc. Sec., 561 F. App'x 464,

472 (6th Cir. 2014).

     Because Pondel has shown remand for consideration of new

material evidence is appropriate, it is only necessary to decide

whether Pondel has demonstrated that an immediate award of benefits

is appropriate under sentence four. “[R]emand for an immediate

award of benefits may be made under sentence four of § 405(g) ‘only

if all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits.’”

Wiser v. Comm'r of Soc. Sec., 627 F. App'x 523, 526 (6th Cir. 2015)

(quoting Faucher v. Sec'y of Health & Human Servs., 17 F.3d 171,

176 (6th Cir. 1994)). “A judicial award of benefits is proper only

where the proof of disability is overwhelming or where the proof of

disability is strong and evidence to the contrary is lacking.” Id.

(internal quotation marks and citation omitted). This does not

describe the record before the ALJ at the time of his decision.

Pondel is thus not entitled to remand under sentence four for an

immediate award of benefits.

                         III.   CONCLUSION

     For the reasons above, the Commissioner’s decision is vacated

and the case is remanded for proceedings consistent with this

order. The court will retain jurisdiction until the post-remand

                                -15-
proceedings are completed and the Commissioner has filed the

results with the Court. See Shalala v. Schaefer, 509 U.S. 292, 297

(1993).

     IT IS SO ORDERED.

                                  s/ Tu M. Pham
                                  TU M. PHAM
                                  United States Magistrate Judge

                                  December 17, 2019
                                  Date




                              -16-
